UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1749



DELOYISE ECHOLS,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary, Department of the
Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-247-A)


Submitted:   December 15, 2000            Decided:   February 1, 2001


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorrance D. Dickens, Washington, D.C., for Appellant. Helen F.
Fahey, United States Attorney, Edward J. Martin, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Deloyise Echols appeals the district court’s orders dismissing

his action alleging employment discrimination and denying his

motion to reconsider. We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   Echols v. Caldera,

No. CA-00-247-A (E.D. Va. Apr. 25, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2